DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .  

Status of the Claims
	Claim 1 is amended.  
	Claims 3- 5 and 8- 90 are cancelled.  
	New claims 91- 97 have been added   
	Claims 91- 93 are withdrawn as not being drawn to applicant’s elected species (SEQ ID NO: 5), as applied to the amendments. (See remarks filed Dec. 17, 2021 and previous action).  
	Claims 1- 2, 6- 7, and 94- 97 are pending and currently under consideration.  

Status of Rejections
	All previous objections and rejections are withdrawn.  
	Three (3) new grounds of rejection have been established: one (1) under 35 U.S.C. §103, and two (2) under non-statutory double patenting.  

---Response to Arguments---
Nucleotide and/or Amino Acid Sequence Disclosures/ Specification
	Receipt of a compliant sequence listing filed Jun. 6, 2022 is noted.  
	Receipt of a corrected specification filed Jun. 6, 2022 is acknowledged. Previous objections regarding SEQ ID NO not accompanying the sequence identifiers in the specification is withdrawn.
	Additional changes to the specification (see remarks pgs. 5- 6) filed on Jun. 6, 2022 are noted.  	The specified changes do not constitute the addition of any new subject matter. All previous objections to the sequence disclosures and the specification are withdrawn.  

Drawings
	Receipt of the replacement drawing sheet and remarks filed Jun. 6, 2022 is acknowledged. The previous objection to drawing 7 is withdrawn. (see remarks pg. 7).  

Claim Rejections - 35 USC§ 112(a)
	Applicant’s amendment has overcome the previous enablement rejection under 35 USC §122(a). (See remarks pg. 7). The rejection is withdrawn.  

New Ground of Rejection
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7, and 94- 97 are rejected under 35 U.S.C. 103 as being unpatentable over KENLEY, WO 2013/082667 A1, Pub: June 13, 2013, on IDS dated December 10, 2020.  
	Regarding claims 1- 2,6- 7, and 94- 97, Kenley discloses a method for treating a neurological disease or disorder in which growth hormone administration is beneficial including the following: central pain syndrome; chemotherapy induced neuropathy and neuropathic pain; chronic pain; chronic regional pain syndrome; and diabetic neuropathy; as well as fibromyalgia. (pg. 9, lines 9, 7 and 11; pg. 10, line 7- 10 and 15; claims 1, 7, and 8).  
	Kenley teaches development and administration of functional homologues designed by amino acid deletions, substitutions, and insertions, and cyclization between Cysteine residues of preferred embodiments comprising amino acids 182- 189 of human growth hormone (Cys-Arg-Ser-Val-Glu-Gly-Ser-Cys {instant SEQ ID NO: 4}). (pgs. 21- 23; claims 1 and 7).  
	Kenley claims methods of treating neuromuscular disease, comprising administering peptides comprising amino acids 177- 191 and 182- 189; and specifically teaches the peptide segment comprising amino acids 182- 191 (instant SEQ ID NO: 5). (claims 1, 7- 8, pg. 23, line 24).  
	Thus, the methods of the present claims are obvious variants taught by the disclosure of Kenley, because the conditions of the present claims are specifically identified by the disclosure of Kenley as being conditions treatable with the peptides disclosed. Further, any peptide consisting of instant SEQ ID NO: 5 necessarily comprises a claimed peptide comprising amino acids 182- 189 of human growth hormone; and the specific amino acid sequence (amino acids 182- 190 of hGH) is indicated as a specific embodiment by Kenley. (pg. 23, line 24).  
	In addition, Kenley also claims administration of peptides comprising amino acids 177- 191 of human growth hormone.  
	Amino acids 177- 181 are leucine (L), arginine (R), isoleucine (I), valine (V), and glutamine (Q) {instant SEQ ID NO: 13}; while amino acids 190 and 191 are glycine (G) and phenylalanine (F). (See claims 1, and 8)  
	Thus, one practicing the teachings and suggestions of Kenley’s methods of treating neurological diseases or disorders would have been motivated to identify the most effective, storage stable, and bioavailable functional variants of the claimed peptides used in the treatment of subjects in need thereof. Further, the artisan applying the teachings of functional deletion variants to the preferred embodiment amino acids Tyr-177- 191 (SEQ ID NO: 1/ instant SEQ ID NO: 3, pg. 7, lines 1- 2; claim 8); in view of known functional fragment 182- 189, would have arrived at the species consisting of SEQ ID NO: 5 in the course of optimizing functional deletion variants starting from the N-terminus of SEQ ID NOs: 1 or 21.  
Finally, the artisan applying the teachings of Kenley at the time of filing would have had a high expectation of successfully treating primary and secondary neurogenic pain by administration of N-terminal deletion variants representing a combination of two known functional variants. For example, a peptide consisting of amino acids 182- 191 of human growth hormone. Specifically, methods of treating conditions in which growth hormone administration is beneficial including: central pain syndrome; chemotherapy induced neuropathy and neuropathic pain; chronic pain; chronic regional pain syndrome; diabetic neuropathy; and/ or fibromyalgia, comprising administering a peptide consisting of instant SEQ ID NO: 5 to a subject in need thereof are obvious over Kenley.  
Regarding claim 6, Kenley does not mention the use or administration of any analgesics in conjunction with the peptides disclosed. Therefore, the relief from the neuropathic conditions taught by Kenley would meet the functional limitation recited in claim 6; specifically, in the absence of a therapeutically effective analgesic effect on nociceptive pain. Thus, the administration of a therapeutically effective dose of the modified peptide of Kenley having 100% sequence identity to instant SEQ ID NO: 5, would meet the recited limitation. See MPEP §2112 (III).
Therefore, the differences in the prior art (administration of a peptide consisting {as opposed to comprising} of amino acids 182- 189, 182- 191 {instant SEQ ID NO: 5}, 182- 189, 176- 191, 177- 191, 178- 191, 179- 191, 180- 191, 181- 191, etc. of human growth hormone) was encompassed in known variation and in principal known in the prior art. The rationale would have been the predictable use of prior art elements according to their established functions. KSR 550 U.S. at 417.  
For these reasons, the instant claims do not recite any new element, new function, or unpredictable result. The examiner invites the applicant to provide evidence demonstrating the novel or unobvious difference between the claimed limitations and those used in the prior art, as mere argument cannot take the place of evidence lacking in the record. Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).  


Double Patenting
	Applicant’s amendments to claim 1 have overcome the previous rejection. Claim 1 now requires a subject in need of alleviation of neuropathic pain, and administration of a peptide consisting of instant SEQ ID NO: 5.  
	Thus, the previous double patent rejection under ’933 is withdrawn.  
	A new ground of rejection is necessitated by the amendments. 

--New ground of Rejection
	Claims 1- 2, and 94- 97 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 2 and 6- 7, and 13- 16 of U.S. Patent No.US 10,111,933 B2, Pub: October 30, 2018 (‘933), in view of DIMITROULAS, Seminars in arthritis and Rheumatism, Pub: 2014; JANKOWSKI, US-20170157216-A1, Pub: Jun. 8, 2017.  
	Regarding claims 1, and 95- 97, claims 1- 2, 6- 7 and 13 of ‘933 claim methods of treating a subject suffering from osteoarthritis, comprising administering to a subject in need of such treatment an effective dose of a peptide that is up to 50 amino acid residues in length and comprises amino acid residues 182-189 and residues 177- 191 of human growth hormone or the corresponding region from any one of SEQ ID NOs: 1-41, which peptide does not include the domain of growth hormone responsible for IGF-1 production. SEQ ID NO: 37 consists of the following amino acid sequence: LRIVQCRSVEGSCGF, wherein CRSVEGSCGF correspond to amino acids 182-191 of human growth hormone and comprise amino acids 182-189.  
	‘933 does not claim a peptide consisting of CRSVEGSCGF (instant SEQ ID NO: 5) or alleviation of neuropathic pain.
Dimitroulas teaches a neurogenic pain component in osteoarthritis. (whole document; pgs. 149- 150, Table 1; pg. 151, 2nd Col., 2nd to last par.).
Jankowski discloses a method treating primary (complex regional pain syndrome) and secondary (fibromyalgia) neuropathic pain - to avoid side effects of traditional pain treatments - by administration of human growth hormone. (Abstract; [0003]; claim 5).
As such, one having ordinary skill would have a reasonable expectation of alleviating neurogenic pain in osteoarthritis; as well as, primary and secondary neuropathic pain using the claimed methods of ‘933 at the time of filing.  
	Thus, the methods of the present claims are obvious variants claimed by ‘933, because one of ordinary skill applying the methods of ‘933 at the time of filing would have had a high expectation of successfully alleviating neurogenic pain associated with osteoarthritis taught by Dimitroulas, and claimed by Jankowski (e.g., primary and secondary neurogenic pain treatment by administration of hGH to avoid negative side-effects of traditional pain treatments). Further, the species of instant claim one requires administration of peptide variants combining the elements of two claimed variants of claims 6 an7 of ‘933. For example, administering a functional hGH fragment consisting of amino acids 182- 191 (instant SEQ ID NO: 5) of human growth hormone (e.g., Fibromyalgia, as taught by Jankowski).  
Specifically, one of ordinary skill applying the methods of treating conditions (including osteoarthritis {as claimed in ‘933}, having a known neuropathic pain component {as taught by Dimitroulas}) in which growth hormone administration is beneficial (e.g., chronic regional pain syndrome or fibromyalgia {as taught by Jankowski}), comprising administering a peptide consisting of instant SEQ ID NO: 5, would reasonably expect to alleviate the symptoms of both primary and secondary neuropathic pain in a subject in need thereof.  This is true because the peptides of the instant claims (including instant SEQ ID NO: 5 {amino acids 182- 191} are obvious variants of claims 6 (peptide comprising amino acids 182- 189)- 7 (peptide comprising 177- 191) of ‘933, the condition to be treated has a known neuropathic pain component, and the alleviation of neuropathic pain upon administration of hGH would have been expected at the time of filing.  
Therefore, the differences in the prior art (administration of a peptide consisting of a combination of functionally beneficial hGH fragment peptides comprising amino acids 182- 189 or 177- 191 {e.g. 182- 191 {instant SEQ ID NO: 5} of human growth hormone) was encompassed in known variation and in principal known in the prior art. The rationale would have been the predictable use of prior art elements according to their established functions. KSR 550 U.S. at 417.  
For these reasons, the instant claims do not recite any new element, new function, or unpredictable result. The examiner invites the applicant to provide evidence demonstrating the novel or unobvious difference between the claimed limitations and those used in the prior art, as mere argument cannot take the place of evidence lacking in the record. Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).  
	Finally, one of ordinary skill applying the methods of ‘933, in view of the disclosures of Dimitroulas and Jankowski at the time of filing would have had a reasonable expectation of successfully alleviating primary and secondary neurogenic pain (e.g., fibromyalgia) by general administration of functional peptides representing species comprising or consisting of combinations of two known functional sequence variants claimed by ‘933 (claims 6 and 7); and comprising the functional fragment of claim 6 of ‘933. For example, a peptide consisting of amino acids 182- 191 of human growth hormone (instant SEQ ID NO: 5/ elected species).  
	Specifically, the method of administering obvious variants of the ‘933 peptides to alleviating neuropathic pain in a subject in need thereof (e.g., neurogenic pain associated with osteoarthritis or fibromyalgia), comprising administering a peptide consisting of instant SEQ ID NO: 5 is obvious over the prior art.

	Claims 1- 2, and 94- 97 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1- 2 and 6- 7, and 13- 16 of U.S. Patent No.US 10,111,933 B2, Pub: October 30, 2018 (‘933), in view of DIMITROULAS, Seminars in arthritis and Rheumatism, Pub: 2014; JANKOWSKI, US-20170157216-A1, Pub: Jun. 8, 2017, and KENLEY, WO 2013/082667 A1, Pub: June 13, 2013, on IDS dated December 10, 2020. 
	Regarding claims 1, 2, and 94- 97, claims 1- 2, 6, and 13 of ‘933 claim methods of treating a subject suffering from osteoarthritis, comprising administering to a subject in need of such treatment an effective dose of a peptide that is up to 50 amino acid residues in length and comprises amino acid residues 182-189 of human growth hormone or the corresponding region from any one of SEQ ID NOs: 1-41, in which the peptide does not include the domain of growth hormone responsible for IGF-1 production. SEQ ID NO: 37 consists of the following amino acid sequence: LRIVQCRSVEGSCGF, wherein CRSVEGSCGF correspond to amino acids 182-191 of human growth hormone and comprise amino acids 182-189 (‘933, claim 6).  
	‘933 does not claim a peptide consisting of CRSVEGSCGF or treatment of neuropathic pain.
Dimitroulas teaches a neurogenic pain component in osteoarthritis. (whole document; pgs. 149- 150, Table 1; pg. 151, 2nd Col., 2nd to last par.).
Jankowski discloses a method treating primary (complex regional pain syndrome) and secondary (fibromyalgia) neuropathic pain - to avoid side effects of traditional pain treatments - by administration of human growth hormone. (Abstract; [0003]; claim 5).
As such, one having ordinary skill would have a reasonable expectation of alleviating neurogenic pain in osteoarthritis; as well as, primary and secondary neuropathic pain using the claimed methods of ‘933 at the time of filing.  
	Regarding claims 1- 2,6- 7, and 94- 97, Kenley discloses a method for treating a neurological disease or disorder in which growth hormone administration is beneficial including the following species suggestions in the definitions: central pain syndrome; chemotherapy induced neuropathy and neuropathic pain; chronic pain; chronic regional pain syndrome; and diabetic neuropathy; as well as fibromyalgia. (pg. 9, lines 9, 7 and 11; pg. 10, line 7- 10 and 15; claims 1, 7, and 8).  
	Kenley teaches development and administration of functional homologues designed by amino acid deletions, substitutions, and insertions, and cyclization between Cysteine residues of preferred embodiments comprising amino acids 182- 189 of human growth hormone (Cys-Arg-Ser-Val-Glu-Gly-Ser-Cys {instant SEQ ID NO: 4}). (pgs. 21- 23; claims 1 and 7).  
	Kenley claims methods of treating neuromuscular disease, comprising administering peptides comprising amino acids 177- 191 and 182- 189; and specifically teaches peptides comprising amino acids 182- 191 (instant SEQ ID NO: 5). (claims 1, and 7- 8, pg. 23, line 24).  
	Thus, the methods of the present claims are obvious variants taught by the disclosure of Kenley, because the conditions of the present claims are specifically identified by the disclosure of Kenley as being conditions treatable with the peptides disclosed. Further, any peptide consisting of instant SEQ ID NO: 5 necessarily comprises a claimed peptide comprising amino acids 182- 189 of human growth hormone; and the specific amino acid sequence (amino acids 182- 191 of hGH) is indicated as a specific embodiment by Kenley. (pg. 23, line 24).  
	In addition, Kenley also claims administration of peptides comprising amino acids 177- 191 of human growth hormone.  
	Amino acids 177- 181 are leucine (L), arginine (R), isoleucine (I), valine (V), and glutamine (Q) {instant SEQ ID NO: 13}; while amino acids 190 and 191 are glycine (G) and phenylalanine (F). (See claims 1, and 8).  
	Thus, one practicing the teachings and suggestions of Kenley’s methods of treating the neurological disease or disorder would have been motivated to identify the most effective, storage stable, and bioavailable functional variants of the claimed peptides used in the treatment of subjects in need thereof. Further, the artisan applying the teachings of functional deletion variants to the preferred embodiment amino acids Tyr-177- 191 (SEQ ID NO: 1/ instant SEQ ID NO: 3, pg. 7, lines 1- 2; claim 8); in view of known functional fragment 182- 189, would have arrived at the species consisting of SEQ ID NO: 5 in the course of optimizing functional deletion variants starting from the N-terminus of SEQ ID NOs: 1 or 21.  
As such, one of ordinary skill applying the teachings of Kenley, in view of the treatments disclosed by Jankowski (primary and secondary neuropathic pain) and the teachings of Dimitroulas (neurogenic pain component of osteoarthritis) at the time of filing would have had a high expectation of successfully alleviating primary and secondary neurogenic pain by administration of N-terminal deletion variants representing a combination of two known functional variants. For example, a peptide consisting of amino acids 182- 191 (instant SEQ ID NO: 5) of human growth hormone (e.g., neuropathic pain, as taught by Jankowski).  
Specifically, one of ordinary skill applying the methods of treating conditions (including osteoarthritis {as claimed in ‘933}, having a known neuropathic pain component {as taught by Dimitroulas}) in which growth hormone administration is beneficial (e.g., central pain syndrome; chemotherapy induced neuropathy and neuropathic pain; chronic pain; chronic regional pain syndrome; diabetic neuropathy; and/ or fibromyalgia {as suggested by Kenley and taught by Jankowski}), comprising administering a peptide consisting of instant SEQ ID NO: 5, would reasonably expect to alleviate the symptoms of both primary and secondary neuropathic pain in a subject in need of treatment.  This is true because the peptides are obvious variants of Kenley, the condition to be treated has a known neuropathic pain component, and the alleviation of neuropathic pain upon administration of hGH would have been expected at the time of filing.  
Regarding claim 6, Kenley is silent regarding the use or administration of any analgesics in conjunction with the peptides (hGH fragments) disclosed. Therefore, the relief from the neuropathic conditions taught by Kenley would be expected to meet the functional limitation recited in claim 6; specifically, alleviation of neuropathic pain in the absence of a therapeutically effective analgesic effect on nociceptive pain. Thus, the administration of a therapeutically effective dose of the modified peptide of Kenley having 100% sequence identity to instant SEQ ID NO: 5, would meet the recited limitation based on the structural properties of the peptide, absent evidence to the contrary. See MPEP §2112 (III).  Claim 6 is interpreted as reciting a functional limitation or property that flows from administration of the peptides of claim 1.  
Therefore, the differences in the prior art (administration of a peptide consisting {as opposed to comprising} of amino acids 182- 189, 182- 191 {instant SEQ ID NO: 5}, 182- 189, 176- 191, 177- 191, 178- 191, 179- 191, 180- 191, 181- 191, etc. of human growth hormone) was encompassed in known variation and in principal known in the prior art. The rationale would have been the predictable use of prior art elements according to their established functions. KSR 550 U.S. at 417.  
For these reasons, the instant claims do not recite any new element, new function, or unpredictable result. The examiner invites the applicant to provide evidence demonstrating the novel or unobvious difference between the claimed limitations and those used in the prior art, as mere argument cannot take the place of evidence lacking in the record. Estee Lauder Inc. v. L'Oreal, S.A., 129 F.3d 588, 595 (Fed. Cir. 1997).  
	Finally, one applying the teachings of Kenley at the time of filing would have had a reasonable expectation of successfully alleviating primary and secondary neurogenic pain by general administration of N-terminal deletion variants representing a combination of two known functional sequence variants. For example, a peptide consisting of amino acids 182- 191 of human growth hormone (instant SEQ ID NO: 5), as specifically identified as an embodiment in Kenley.  
	Specifically, the methods of administering obvious variants of the compositions of Kinley for treating conditions in which growth hormone administration is beneficial (e.g., osteoarthritis, central pain syndrome; chemotherapy induced neuropathy and neuropathic pain; chronic pain; chronic regional pain syndrome; diabetic neuropathy; and/ or fibromyalgia), comprising administering a peptide consisting of instant SEQ ID NO: 5 to a subject in need thereof are obvious over the prior art. As such, the methods of claims 1- 2, 6- 7, and 94- 97 are obvious variants of the claims of ‘933.

Response to Argument
	Regarding applicants’ suggestion of improper use of Kenley’s own disclosure, the examiner has used the disclosure of Kenley to define the scope of variants enabled by the constructive reduction to practice of the original disclosure of the WIPO publication of U.S. Patent No.US 10,111,933 B2. As such, the disclosure has been used to define the terms used and illustrate the methods and peptide species originally envisioned and available to the public upon publication in 2013.  
	MPEP §804 indicates that nonstatutory double patenting also includes rejections based on the equitable principle against permitting unjustified timewise extension of patent rights. Thus, using the Kenley reference to identify the scope of the patented subject matter at the time of the initial filing is proper because it establishes the timing of the present invention; as well as, providing a link between the patented methods of treating osteoarthritis and the presently claimed methods of treating with the expectation of alleviating neuropathic pain (evidenced by Dimitroulas and Jankowski). This link illustrates the lack of novelty present in the instant application at the time of filing, with respect to present methods of the generalized administration of the peptides of Kenley in the alleviation of neuropathic pain. As such, it constitutes a single reference obviousness rejection with regard to the methods, which are presently at issue given the obviousness rejection over the peptides (See §103 rejection above).  
	In addition, this application claims priority to Foreign application AU2018900117. Thus, it is not a divisional application of the Kenley reference forming the basis of the ‘933 patent. As such, the protections offered under 35 U.S.C. §121 do not apply to the present application.  
	MPEP §804(B)(II)(2) states that "[t]he specification can be used as a dictionary to learn the meaning of a term in the claim [of an applied patent or copending application]" and that "those portions of the specification which provide support for the reference claims may also be examined and considered when addressing the issue of whether a claim in the application defines an obvious variation of an invention claimed in the reference patent or application".  Additionally, "it is also proper to look at the disclosed utility in the reference disclosure to determine the overall question of obviousness in a nonstatutory double patenting context.".  
	Further, as Kenley may be classified as prior art for the purposes of an obviousness rejection, it stands to reason that the definitions and scope of enablement in a constructive reduction context – with regard to the sole positive action step of administering obvious variants of the peptides of Kenley – would constitute proper use under the equitable principle of avoiding unjustified extension of patent rights because:  
	One having ordinary skill would be aware of the link between non-nociceptive pain and Osteoarthritis (Dimitroulas), and would reasonably expect to observe a decrease in both nociceptive and neuropathic pain upon administration of the peptides of Kenley for the treatment of a patient in need thereof. As such, the scope of the patented claims overlap in scope with the present embodiments envisioned by the Kenley (as highlighted by the teachings and suggestions of Kenley, in view of Dimitroulas {whole document; pgs. 149- 150, Table 1; pg. 151, 2nd Col., 2nd to last par.}, and Jankowski {abstract; claims}). 
	In this instance, allowing the present claims would constitute an unjustified extension of patent rights, because the scope of the original disclosure; in view of the prior art, indicates that the present methods are obvious variants of ‘933.  As such, the inclusion of the definitions and original scope must be made of record. Thus, the reference has been used to justify a new ground of rejection under the current non-statutory double patenting rejection guidelines of the MPEP. See § 804(I)(A).


Conclusion
Summary: Claims 1- 2, 6- 7, and 94 -97 are rejected. No claims are allowable.

	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner
should be directed to JOHN MICHAEL CRONIN whose telephone number is (571)272-0628. The examiner
can normally be reached M-F 0900-1700 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a
USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use
the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor,
Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this
application or proceeding is assigned is 571-273-8300.
	Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https:/ /patentcenter.uspto.gov. Visit
https:/ /www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https:/ /www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or
571-272-1000.
/JOHN MICHAEL CRONIN/Examiner, Art Unit 1658                                                                                                                                                                                                        


/Kevin S Orwig/Primary Examiner, Art Unit 1658